DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Parikh et al. (IDS: WO2016/200895 A1) hereinafter Parikh discloses a blow-by gas filtration assembly [100] fluidly connectable to a crankcase ventilation circuit of an internal combustion engine to receive blow-by gases and filter suspended particles contained in the blow-by gases, wherein the filtration assembly has an axis [120] and comprises: a filter group [112] which extends along the axis [120] and has a hollow cylindrical shape comprising a central cavity configured for being crossed by blow-by gases radially, preferably from the outside to the inside; a control group [124] that supports and rotates the filter group [page 1, ¶¶0003-0006, ¶0017; fig. 1]. Parikh is the closest prior art of record but fails to anticipate or render obvious either alone or in combination with other prior art, “i) a hollow shaft extending along the axis at least partially inside the filter group to which the hollow shaft is operatively connected, defining an inner duct fluidly connected with the central cavity for circulation of the blow-by gases; ii) an electric motor comprising a stator and a hollow rotor, wherein the hollow rotor is operatively connected to the hollow shaft positioned thereon, suitable to receive an electromagnetic control action from the stator and command in rotation the hollow shaft and thus the filter group,” as disclosed in claim 1. Claims 2-24 are allowed based on their dependence on an allowed base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Examiner, Art Unit 3747